Title: To George Washington from Brigadier General Casimir Pulaski, 4 December 1777
From: Pulaski, Casimir
To: Washington, George



Sir,
Dec. 4. [1777] 6 oclock P.M.

I made a report to your Excellency immediately on receiving intellegence of Mr Zulinski’s affair. The same dragoon who was witness to what happened I sent with my Report, with respect to Mr Zulinski’s behaviour on the occasion. It was not as Mr Moylan has represented. The encounter was accidental. Neither had Mr Zulinski any other design than to retaliate on Col. Moylan in the same manner that Col. M. had treated him, by striking him Col. Moylan once or twice with a staff, without offering to draw his sword or use any other arms. The Dragoon whom I have sent to your Excellency will confirm the same. Mr Zulinski 

having not yet returned to my quarters I cannot execute Your Excellency’s order. With Great respect, I am Yr Excellency’s humble Servt

C. Pulaski

